IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 45725/45726

STATE OF IDAHO,                                 )
                                                )   Filed: October 19, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
ANTHONY JAMES IRA BARCLAY,                      )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Judgments of conviction and consecutive unified sentences of ten years, with a
       minimum period of confinement of three years, for burglary; ten years
       determinate for failure to notify of death; and five years determinate for
       destruction of evidence, affirmed.

       J. E. Sutton & Associates; Joshua P. vanSwearingen, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       In consolidated cases, Anthony James Ira Barclay pled guilty to burglary, Idaho
Code § 18-1401; failure to notify of death, I.C. § 19-4301A(3); and destruction of evidence,
I.C. § 18-2603. The district court imposed consecutive sentences of ten years, with a minimum
period of confinement of three years, for burglary; ten years determinate for failure to notify of
death; and five years determinate for destruction of evidence. Barclay appeals, contending that
his sentences are excessive.



                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Barclay’s judgments of conviction and sentences are affirmed.




                                                   2